


110 HR 2141 IH: Small Community Options for Regulatory

U.S. House of Representatives
2007-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2141
		IN THE HOUSE OF REPRESENTATIVES
		
			May 3, 2007
			Mr. Conaway (for
			 himself, Mr. Flake, and
			 Mr. Simpson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To allow small public water systems to request an
		  exemption from the requirements of any national primary drinking water
		  regulation for a naturally occurring contaminant, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Community Options for Regulatory
			 Equity Act of 2007.
		2.Exemption for
			 nonprofit small public water systems respecting naturally occurring
			 contaminantsThe Safe Drinking
			 Water Act (42 U.S.C. 300f et seq.) is amended by inserting after section 1416
			 the following:
			1416A.Exemption for
		  nonprofit small public water systems respecting naturally occurring
		  contaminants(a)ExemptionA State exercising primary enforcement
				responsibility for public water systems under section 1413 (or the
				Administrator in any nonprimacy State) shall exempt any nonprofit small public
				water system that submits a request in accordance with subsection (b) from the
				requirements of any national primary drinking water regulation for a naturally
				occurring contaminant.
					(b)RequestTo
				seek an exemption under this section, a nonprofit small public water
				system—
						(1)shall submit a
				written request to the State exercising primary enforcement responsibility with
				respect to the system (or the Administrator in any nonprimacy State);
				and
						(2)shall include in
				such request a finding under subsection (c).
						(c)Economic
				feasibility
						(1)FindingTo
				seek an exemption under this section, a nonprofit small public water system
				must find that compliance by the system with the national primary drinking
				water regulation involved is not economically feasible.
						(2)No
				reviewA finding by a nonprofit small public water system under
				this subsection shall not be subject to judicial or administrative
				review.
						(d)DefinitionsIn
				this section:
						(1)The term
				naturally occurring contaminant includes arsenic, radon, radium,
				uranium, and any contaminant that is a disinfection byproduct (including
				bromate, chlorite, haloacetic acids, and total trihalomethanes).
						(2)The term
				small public water system means a public water system serving
				10,000 or fewer
				persons.
						.
		
